Appeal by the defendant from a judgment of the County Court, Westchester County (Rosato, J.), rendered November 26, 1984, as amended on December 11, 1984, convicting him of burglary in the second degree, grand larceny in the third degree and criminal possession of stolen property in the second degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing, of those branches of the defendant’s omnibus motion which were to suppress identification testimony and statements made to law enforcement officials.
Ordered that the judgment, as amended, is affirmed.
Contrary to the defendant’s contention the evidence adduced at the pretrial hearing clearly established that the police possessed the requisite probable cause to place him under arrest (see, People v Brnja, 50 NY2d 366; People v Johnston, 133 AD2d 782).
We also find that the hearing court properly denied that branch of the defendant’s omnibus motion which sought to suppress his inculpatory statements (see, People v Huffman, 41 NY2d 29; People v King, 121 AD2d 471, lv denied 68 NY2d 758).
Furthermore, although the photographic identification may well have been tainted, suppression of the witness’s in-court identification was not warranted since the record fully supports the hearing court’s determination that the witness had an adequate independent recollection of the defendant upon which to base the in-court identification (see, People v Ballott, 20 NY2d 600; People v Ortiz, 134 AD2d 624, lv denied 71 NY2d 900).
Finally, we note that while some of the prosecutor’s comments regarding the defendant’s alibi might have been better left unsaid, they did not deprive him of a fair trial (see, People v Roopchand, 107 AD2d 35, affd 65 NY2d 837). Thompson, J. P., Bracken, Eiber and Spatt, JJ., concur.